DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/09/2021 has been entered.  Claims 1, 3-6, 11-12, 14-15, and 19-20 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 11-12, 14-15, and 19-20, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fanelli et al. (US 20200237370 A1).
Regarding claim 1, Fanelli et al. discloses a surgical stapler (10/310) comprising: an elongate body (22/322) having a proximal portion and a distal portion; and a tool assembly (effectors (12, 212, 312, 412) defining a longitudinal axis and including: a cartridge assembly (37/70/16/216, figs. 1-6); an anvil assembly (318/518/618) including a proximal portion and a distal portion, the anvil assembly coupled to the cartridge assembly such that the tool assembly is moveable from an open position to a clamped position ([0053, 0059, 0067-0073, 0082, 0089, 0105], figs. 1-12); and 
a dissector tip (119/319/519/619/625 and/or 819) including a body having a proximal end and a distal end, the body having a thickness that decreases towards the distal end, the body being movably coupled to the anvil assembly for movement between a first configuration substantially aligned with the longitudinal axis and a second configuration defining an acute angle with the longitudinal axis ([0079-0112, 0124-0159], figs. 11-18); wherein the dissector tip includes a tip beam (119/319/519/619/625 has a beam and/or clips 821, 921, 1021, 1122) including a proximal portion and a deformable distal beam portion (abstract, [0077-0084, 0119, 0124-0128, 0134-0136, 0154, 0159-0161]), the deformable distal beam portion being bendable to any desired configuration from and between the first and second configurations ([0102, 0140-0141, 0159], figs. 12A/12B and 23-36).
Fanelli et al. states:  “distal tip (319) of anvil (318) is elastically deformable. In this manner, and as shown best in FIGS. 12A and 12B, angled distal tip (319) is operable to elastically deform from a first angled position to a second position [0079]… multi-stability, internal clips (821, 921, 1021, 1121) can be described as comprising the ability to twist, bend, or buckle from one state or position to another” [0159]
Regarding claim 12, Fanelli et al. discloses a tool assembly (effectors (12, 212, 312, 412) comprising: a cartridge assembly (37/70/16/216, figs. 1-6); an anvil assembly (318/518/618) including a proximal portion and a distal portion, the anvil assembly coupled to the cartridge assembly such that the tool assembly is moveable from an open 
a dissector tip (119/319/519/619/625 and/or 819) including a body having a proximal end and a distal end, the body having a thickness that decreases towards the distal end, the body being movably coupled to the anvil assembly for movement between a first configuration substantially aligned with the longitudinal axis and a second configuration defining an acute angle with the longitudinal axis ([0079-0112, 0124-0159], figs. 11-18); wherein the dissector tip includes a tip beam (119/319/519/619/625 has a beam and/or clips 821, 921, 1021, 1122) including a proximal portion and a deformable distal beam portion (abstract, [0077-0084, 0119, 0124-0128, 0134-0136, 0154, 0159-0161]), the deformable distal beam portion being bendable to any desired configuration from and between the first and second configurations ([0102, 0140-0141, 0159], figs. 12A/12B and 23-36).
Regarding claim 19, Fanelli et al. discloses a tool assembly (effectors (12, 212, 312, 412) comprising: a cartridge assembly (37/70/16/216, figs. 1-6); an anvil assembly (318/518/618) including a proximal portion and a distal portion, the anvil assembly including a base portion and an anvil portion (figs. 1-12), the base portion coupled to the cartridge assembly such that the tool assembly is moveable from an open position to a clamped position ([0053, 0059, 0067-0073, 0082, 0089, 0105], figs. 1-12), the anvil portion secured to the base portion and including a plurality staple deforming pockets ([0059], 53, fig. 3), the anvil portion including a distal portion including a bracket (621), the tool assembly defining a longitudinal axis ([0106-0112, 0154], figs. 1-18); and 

Regarding claims 3-6, 14-15, and 20, Fanelli et al. discloses the distal portion of the anvil assembly includes a bracket (621, 929, or 1121/1127), the proximal portion of the tip beam secured to the bracket (figs. 17-18, 31, and 36), wherein the proximal portion of the tip beam is secured to the bracket of the anvil assembly by welding [0106, 
Regarding claims 11, Fanelli et al. discloses the dissector tip has a width that decreases towards the distal end of the dissector tip (figs. 1-36).

Response to Arguments
In response to applicant's argument that bending the tip to a specific position(s), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since Fanelli et al. discloses the tip(s) are bendable and able to bend into a variety of positions then it is capable of being bent into the desired position.  Examiner contends that , Fanelli's deflectable distal tips can be moved to positions between the first and second distinct positions with or without the snap clips that snap from a first distinct position to a second distinct position as disclosed in  (abstract, [0077-0084, 0119, 0124-0128, 0134-0136, 0154, 0159-0161] and shown in figs. 12A/12B and 23-36). 
       Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731